Per Curiam.
As the tenant had not given the stipulated two months* notice of his intention to surrender the premises July 31, 1932, the date of the expiration of the lease, the landlord was given the option to extend and renew the lease for a further period of one year. We think that the landlord’s option should have been manifested before the end of the term, especially in view of the evidence that the landlord had been orally notified in April or May, 1932, that the tenant would vacate the premises at the end of the term; and that the letter dated August 12, 1932, twelve days after the expiration of the term and after the tenant had removed from the premises, was ineffective. (Sylvan Mortgage Co. v. Astruck, 205 App. Div. 455; 2 Williston Cont. p. 1715.)
Judgment reversed, with costs, and judgment directed for the defendant, with costs.
All concur; present, Hammer, Callahan and Shientag, JJ.